DETAILED ACTION
	Claims 1, 3-11, and 21-30 are pending and under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2022 and 8/09/2022 was filed prior to the mailing date of a first Action on the merits after the filing of an RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 102 rejection is maintained except as to claims 4 and 23.
The 103 rejections are maintained except as to claims 4 and 23.
A new 103 rejection is applied to claims 4 and 23.  
The double patenting rejection is revised, and a new rejection is applied in view of the filing of a new copending application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Burnett et al. (US Pat. Pub. 2016/0324750; of record in IDS).  
As to claims 1, 3, and 21-22, Burnett discloses a protein filler powder consisting of alpha kerateine or gamma kerateine for the treatment of damaged hair (paragraphs 6-8, 27, 42, and 52).   
Regarding claim 3, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).  
	Here, the kerateine powder disclosed by Burnett comprises the same ingredients recited by the claims, and it is the Office’s position that the structure of the composition therefore will be the same regardless of whether it was obtained by the process steps recited by claim 3, based upon the evidence currently of record.
Response to Applicant’s Arguments
	Applicant argues that Burnett teaches that the keratin protein source is bleached (oxidized) prior to extraction of the keratose or kerateine, while the present invention comprises a composition wherein the protein sources are not bleached or oxidized prior to extraction.
	In response, this argument is relevant and persuasive only with respect to claims 4 and 23, which recite that the keratin is not denatured and maintains natural keratin protein conformation, which would not be the case when the keratin has been oxidized.  The remaining claims, however, nowhere recite that the protein source is not bleached or oxidized.  Applicant is arguing against the rejection based upon limitations that are nowhere to be found in the claims, which is improper.  See MPEP 2145 VI.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-11, 21-22, and 24-30 are rejected under 35 U.S.C. 103 as unpatentable over Burnett et al. (US Pat. Pub. 2016/0324750) in view of Pressly et al. (US Pat. Pub. 2017/0119637; of record in IDS).  
 	The teachings of Burnett are relied upon as discussed above, but Burnett does not further expressly disclose that the keratin protein filler composition is packaged in the form of a kit comprising a hair colorant composition (claims 5 and 24) comprising a developer (claims 6 and 25) and a compound to impart temporary or semi-permanent color (claims 7 and 26) or a bleaching compound (claims 8 and 27), a dye or pigment (claims 9 and 28),  or a shampoo or conditioner (claims 10 and 29) nor one of the ingredients recited by claims 11 and 30 such as a dye or surfactant.   
Pressly discloses a composition for repairing hair that has been damaged by a coloring or other reducing treatment (Abstract) and which may be packaged in the form of a kit along with a composition for coloring hair (paragraph 151) which comprises a color developer component and a bleaching component (paragraph 122), and may include a dye (paragraph 71), wherein one of the compounds imparts temporary or semi-permanent color to the hair (paragraph 22).  The kit may comprise a shampoo or conditioner (paragraph 73).  The composition may further comprise additional ingredients recited by claims 11 and 30 such as ammonia (paragraph 123), a surfactant (paragraph 72), perfumes, and antioxidants (claim 12 of Pressly).  
As to claims 5-11 and 24-30, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Burnett powder by packaging it in the form of a kit comprising a hair colorant composition comprising a developer and a compound to impart temporary or semi-permanent color, or a bleaching compound, a dye or pigment, a shampoo or conditioner, and wherein the colorant comprises one of the ingredients recited by claims 11 and 30 such as a dye, ammonia, a surfactant, perfumes, or antioxidants, since the Pressly composition is for repairing hair that has been damaged such as by coloring, which is the same purpose as the composition disclosed by Burnett, such that the skilled artisan would have had a motivation to incorporate the composition into a kit comprising the hair coloring/bleaching ingredients as taught by Pressly that are the cause of the damage as taught by Pressly, in order to provide the consumer with the ability to treat said damage without the inconvenience of requiring a separate purchase of the hair coloring/bleaching ingredients.
Response to Applicant’s Arguments
	Applicant argues that Burnett teaches away from the use of a keratin protein source that is not bleached and that this deficiency is not remedied by Pressly.
	In response, this argument is relevant and persuasive only with respect to claims 4 and 23, which recite that the keratin is not denatured and maintains natural keratin protein conformation, which would not be the case when the keratin has been oxidized.  The remaining claims, however, nowhere recite that the protein source is not bleached or oxidized.  Applicant is arguing against the rejection based upon limitations that are nowhere to be found in the claims, which is improper.  See MPEP 2145 VI.
New Rejection
Claims 4 and 23 are rejected under 35 U.S.C. 103 as unpatentable over Burnett et al. (US Pat. Pub. 2016/0324750).
The teachings of Burnett are relied upon as discussed above, but Burnett does not expressly teach that the kerateine is not denatured and maintains natural conformation as recited by claims 4 and 23.  Rather, Burnett teaches that prior art kerateine compositions are generally brown which is associated with a dirty or impure product, and that to combat this assumption, manufacturers add colorants or other additives to change the color (paragraph 8).  Burnett’s alternative solution is to bleach the keratin source (hair) prior to extraction of the kerateine (paragraphs 57-59), which would result in denaturation of the protein.  
	As to claims 4 and 23, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Burnett keratin protein filler composition by omitting the step of bleaching the keratin protein source (hair) prior to extraction of the kerateine and instead add colorants or other additives with a reasonable expectation of success in producing a pleasant appearance of the composition, resulting in a composition in which the kerateine is not denatured and maintains natural conformation, because Burnett expressly teaches that it was known in the prior art to use colorants as an alternative to bleaching to achieve a composition with a pleasant aesthetic appearance.  Such a modification would have been useful, for example, in those cases where it was desirable to simplify the manufacturing process by omitting steps. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/018,181, and in view of Pressly et al. (US Pat. Pub. 2017/0119637) where indicated below.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.  
The copending claims recite a composition comprising a keratin protein derived from human hair comprising alpha or gamma kerateine and which is not denatured and maintains natural keratin protein conformation, along with a cosmetic base solution, the composition being in the form of a powder lotion, paste, or cream, and which may be formulated as a shampoo or conditioner.
Although the copending claims do not teach that the keratin protein filler composition is packaged in the form of a kit comprising a hair colorant composition (claim 5) comprising a developer (claim 6) and a compound to impart temporary or semi-permanent color (claim 7) or a bleaching compound (claim 8), a dye or pigment (claim 9), nor one of the ingredients recited by claim 11 such as a dye or surfactant, it would have been prima facie obvious to modify the copending composition by packaging it in the form of a kit comprising a hair colorant composition (claim 5) comprising a developer (claim 6) and a compound to impart temporary or semi-permanent color (claim 7) or a bleaching compound (claim 8), a dye or pigment (claim 9), a shampoo or conditioner (claim 10) or one of the ingredients recited by claim 11 such as a dye, ammonia, a surfactant, perfumes, or antioxidants, since the copending composition is for the treatment of hair, such that the skilled artisan would have had a motivation to incorporate it into a kit comprising the hair coloring ingredients as taught by Pressly that cause hair damage as taught by Pressly, in order to  conveniently provide the consumer with the ability to treat said damage without requiring  the inconvenience of a separate, additional purchase of the hair care composition.  
Although the copending claims do not teach the process steps recited by claim 3, claim 3 is a product by process claim such that its patentability is determined by the composition of the claimed product.  Since the copending composition comprises the same ingredients as the present composition and appears to possess the same structure based upon the evidence of record, claim 3 is viewed as obvious in view of the copending claims.  
Although the copending claims do not recite a composition consisting of only the kerateine proteins and in powder form as recited by claims 21-23, or a kit comprising same as recited by claims 24-30, it would have been prima facie obvious to formulate the composition of the copending claims in the form of a kit in which the kerateine proteins are packaged separately from the cosmetic base solution, in order to  conveniently provide the consumer with the ability to treat said damage without requiring a separate purchase of the hair care composition.  
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
Applicant argues that obviousness cannot be established in view of the arguments submitted against the 103 rejection regarding the shortcomings of Pressly and Burnett.
In response, this is not persuasive because Applicant’s arguments relate to an alleged lack of teaching in the cited references for not using a protein source that is not bleached, but this argument is only relevant to claims 4 and 23 which require that the kerateine is not denatured, and is not persuasive even to these claims because the reference claims expressly recite that the keratin protein is not denatured such that neither Burnett nor Pressly is relied upon by the rejection to arrive at a non-denatured protein as recited by the present claims.  
New Rejection
Claims 1, 3-11, and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/720,507, and in view of Pressly et al. (US Pat. Pub. 2017/0119637) and/or Burnett et al. (US Pat. Pub. 2016/0324750where indicated below.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.  
The copending claims recite a hair treatment composition comprising a keratin comprising alpha or gamma keratin, and which may be formulated as a shampoo.
Although the copending claims do not teach that the keratin is an alpha or gamma kerateine and which is not denatured, it would have been prima facie obvious to incorporate these forms of keratin because Burnett teaches that alpha and gamma keratin that are in the form of kerateine are also suitable for use in a hair care composition, and that kerateine may be obtained in non-denatured form for use in a hair treatment composition if a colorant is added to impart a pleasing color to the composition.
Although the copending claims do not teach that the composition is in the form of a powder lotion, paste, or cream, it would have been prima facie obvious to formulate the composition in this manner in light of Burnett, which teaches that keratin proteins for use as a hair care composition may be in the form of a powder.  
Although the copending claims do not teach that the keratin protein filler composition is packaged in the form of a kit comprising a hair colorant composition (claim 5) comprising a developer (claim 6) and a compound to impart temporary or semi-permanent color (claim 7) or a bleaching compound (claim 8), a dye or pigment (claim 9), nor one of the ingredients recited by claim 11 such as a dye or surfactant, it would have been prima facie obvious to modify the copending composition by packaging it in the form of a kit comprising a hair colorant composition (claim 5) comprising a developer (claim 6) and a compound to impart temporary or semi-permanent color (claim 7) or a bleaching compound (claim 8), a dye or pigment (claim 9), a shampoo or conditioner (claim 10) or one of the ingredients recited by claim 11 such as a dye, ammonia, a surfactant, perfumes, or antioxidants, since the copending composition is for the treatment of hair, such that the skilled artisan would have had a motivation to incorporate it into a kit comprising the hair coloring ingredients as taught by Pressly that cause hair damage as taught by Pressly, in order to conveniently provide the consumer with the ability to treat said damage without requiring  the inconvenience of a separate, additional purchase of the hair care composition.  
Although the copending claims do not teach the process steps recited by claim 3, claim 3 is a product by process claim such that its patentability is determined by the composition of the claimed product.  Since the copending composition comprises the same ingredients as the present composition and appears to possess the same structure based upon the evidence of record, claim 3 is viewed as obvious in view of the copending claims.  
Although the copending claims do not recite a composition consisting of only the kerateine proteins and in powder form as recited by claims 21-23, or a kit comprising same as recited by claims 24-30, it would have been prima facie obvious to formulate the composition of the copending claims in the form of a kit in which the kerateine proteins are packaged separately from the cosmetic base solution, in order to  conveniently provide the consumer with the ability to treat said damage without requiring a separate purchase of the hair care composition.  
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

  
/Patricia Duffy/Primary Examiner, Art Unit 1645